     Case 8:18-cv-00829-JAK-JPR Document 11 Filed 12/08/20 Page 1 of 1 Page ID #:839



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    JESUS VARGAS ALCALA,              )   Case No. SACV 18-0829-JAK (JPR)
                                        )
12                       Petitioner,    )
                                        )   ORDER ACCEPTING FINDINGS AND
13                  v.                  )   RECOMMENDATIONS OF U.S.
                                        )   MAGISTRATE JUDGE
14    RON BROOMFIELD, Acting            )
      Warden,                           )
15                                      )
                         Respondent.    )
16                                      )

17
            The Court has reviewed the Petition, records on file, and
18
      Report and Recommendation of U.S. Magistrate Judge.           See 28
19
      U.S.C. § 636(b)(1).      No objections to the R. & R. have been
20
      filed.
21
            The Court accepts the findings and recommendations of the
22
      Magistrate Judge.     IT THEREFORE IS ORDERED that judgment be
23
      entered denying the Petition and dismissing this action with
24
      prejudice.
25
26
      DATED: 'HFHPEHU
27                                          JOHN A. KRONSTADT
                                            U.S. DISTRICT JUDGE
28
